Citation Nr: 0700978	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for recurrent skin 
rashes on the stomach, shoulders, back and arms.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for bilateral otitis 
media.  

4.  Entitlement to service connection for gastritis.  

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for bilateral shin 
splints.  

7.  Entitlement to service connection for tendonitis of the 
right shoulder.  

8.  Entitlement to service connection for pseudofolliculitis 
barbae.  

9.  Entitlement to service connection for tinea unguium of 
the feet.  

10.  Entitlement to service connection for residuals of 
dislocation of the right fifth proximal interphangeal joint 
(PIP).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran was separated from the service in December 1999.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was separated from the service in December 1999.  
He filed his application for service connection in March 
2000, shortly before the law was passed enhancing VA's duty 
to notify and assist.  As it happens, it does not appear 
proper notification was subsequently accomplished.  This 
should be done.   

Turning to the merits, the service medical records include 
treatment for nearly all of the disorders, or what appear to 
be symptoms of the disorders, claimed by the veteran.  Even 
though the veteran filed his claims for service connection 
within three months of his separation from the service, the 
RO denied his claims on the basis that there was no current 
evidence of any of the disorders in question.  Without 
affording the veteran a VA examination, the RO concluded the 
claimed disabilities in service were acute in nature and 
there was no evidence of chronic or current disorders.  

The Board finds that the evidence of treatment in 
service combined with the veteran's statements that he 
has continuing symptoms provide a basis for affording 
the veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  VA should provide notice to the 
veteran concerning the information and 
evidence necessary to substantiate his 
claims, his and VA's responsibilities in 
obtaining evidence, as well as the method 
by which evaluations and effective dates 
are assigned in the event of favorable 
determinations, consistent with 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

2.  VA should request the veteran to 
identify all health care providers who 
have treated him since service separation 
for the claimed disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

3.  VA should arrange for the veteran to 
be afforded a VA examination.  The purpose 
of the examination is to determine if the 
veteran currently has the claimed 
disabilities, and if so, whether it is as 
likely as not any had its onset in 
service.  (The claimed disabilities 
include a skin disorder, sinusitis, otitis 
media, gastritis, bronchitis/respiratory 
disorder, shin splints, tendonitis of the 
right shoulder, pseudo folliculitis 
barbae, a foot fungus, and any residuals 
of dislocation of the right fifth PIP 
joint.)  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

4.  VA should then readjudicate the issues 
on appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  If any claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


